United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.J., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF THE
ASSISTANT SECRETARY FOR
ADMINISTRATION & MANAGEMENT,
Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
William E. Shanahan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-571
Issued: January 25, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 28, 2010 appellant, through her representative, filed a timely appeal from
the July 7, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her claim for compensation from July 13 through September 30, 2006. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish disability from
July 13 through September 30, 2006.
On appeal, appellant, through counsel, contends that OWCP failed to adjudicate this
claim and that it was improper for OWCP to advise the employing establishment that it could
1

5 U.S.C. § 8101 et seq.

prohibit the leave buyback. He argued that the employing establishment arbitrarily refused leave
buyback in this instance.
FACTUAL HISTORY
On August 15, 2006 appellant, then a 52-year-old attorney, filed an occupational disease
claim alleging that as a result of repetitive use of the computer and the telephone she suffered
entrapment of the ulnar nerve at the elbow.2 She first realized that her injury was related to her
work on April 18, 2006. Appellant stopped work on August 18, 2006. On April 26, 2007
OWCP accepted her claim for left cubital tunnel.
Appellant filed a claim for a recurrence of the employment injury on August 18, 2006.
By decision dated June 27, 2007, OWCP denied appellant’s claim for a recurrence,
finding that she had not submitted the necessary factual or medical evidence to establish a
recurrence of left elbow disability beginning August 18, 2006 causally related to her initial work
injury.
On July 12, 2007 appellant, through counsel, requested an oral hearing. However, by
letter dated July 20, 2007 counsel contended that the case was not in posture for an oral hearing
as appellant did not have a recurrence of disability as there was no interruption of treatment and
she did not return to work.
By decision dated August 23, 2007, the hearing representative reversed the July 27, 2007
decision and determined that the medical evidence was sufficient to establish that appellant was
disabled from her job as an attorney since August 18, 2006 due to residuals of the work-related
cubital tunnel syndrome.
OWCP paid appellant compensation benefits commencing November 1, 2006. On
August 18, 2008 appellant began employment as the Executive Director of a disability law
center. By decision dated December 3, 2008, OWCP determined that her actual earning in this
position represented her wage-earning capacity. It reduced appellant’s wage-loss benefits
accordingly.
On October 7, 2009 appellant completed a claim for leave buyback for intermittent
periods from July 13 through September 30, 2006. She attached a copy of her timesheets for this
period, which noted periods of annual leave, sick leave, advanced annual leave and advanced
sick leave. Appellant also submitted a form in which the employing establishment noted that she
owed $12,132.57 to repurchase advanced leave, that there was an estimate of $5,567.49 for
FECA entitlement, which left a balance due the employing establishment of $6,565.08. She
elected FECA compensation to repurchase leave.
By letter dated October 27, 2009, OWCP informed appellant that it was unable to process
her request because the employing establishment had disallowed leave buyback. By letter dated
2

Appellant has been a paraplegic since 1975 when she was injured in a fall and uses a wheelchair. Prior to
January 2006 she performed her duties at an office, but beginning in January 2006, the employing establishment
allowed her to work from home full time with use of the computer and telephone.

2

November 10, 2009, it informed appellant, through her attorney, that in accordance with
“Chapter 2-0901-19,” appellant may elect to buyback sick or annual leave during a period of
disability “with the concurrence of the employing agency.” (Emphasis in the original.) It was
unable to process her request because the employing establishment disallowed the leave
buyback. On November 20, 2009 Mr. Dietrich from the employing establishment wrote a letter
to appellant’s counsel stating that appellant owed a debt to the United States Government for a
negative leave balance when she resigned from federal employment. The leave appellant
received was not associated with a workers’ compensation claim but represented leave that was
advanced to her by her supervisor and was not her leave to buyback. Mr. Dietrich noted that as
of June 20, 2009 appellant still owed $16,072.78 to the government which must be repaid.
By decision dated December 9, 2009, OWCP denied appellant’s claim for compensation
as she received paid leave or advanced leave for the claimed period of disability. As the
employing establishment had not placed her in a leave without pay status, she was not entitled to
also receive wage-loss compensation under FECA. It noted that the employing establishment
“does not concur with the buyback of leave to create a period of leave without pay.”
On December 12, 2009 appellant requested an oral hearing. On March 29, 2010 counsel
requested that OWCP conduct a review of the written record instead of an oral hearing.
By decision dated July 7, 2010, OWCP’s hearing representative affirmed the
December 9, 2009 decision.
LEGAL PRECEDENT
FECA provides that an employee who uses sick or annual leave may not receive
compensation for any period covered by such leave.3 Pursuant to OWCP’s procedural manual,
“When an employee elects to use sick or annual leave during the period of disability, he or she
may later, with the concurrence of the employing [establishment], claim compensation for the
period of disability and ‘buyback’ the leave used.”4 Accordingly, an employee may, with the
concurrence of the employing establishment, buyback sick or annual leave and thereby create a
period of wage loss for which he may claim compensation, but the decision to allow such a
buyback rests with the employing establishment, not with OWCP or the Board.5 FECA does not
govern whether a claimant may or may not buyback leave from an employing establishment, and
any decision by the employing establishment to disallow leave buyback is not a decision of
OWCP over which the Board may exercise jurisdiction.6
ANALYSIS
OWCP accepted appellant’s claim for left cubital tunnel. Appellant requested leave
buyback for intermittent periods from July 13 through September 30, 2006. She attached time
3

Joseph E. Salomons, 4 ECAB 435 (1982) (citing 5 U.S.C. § 8118(c)).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Computing Compensation, Chapter 2.901.19 (July 2000).

5

Aberline Smith, Docket No. 96-1699 (issued June 4, 1998).

6

See 20 C.F.R. § 501.2(c) (defining the Board’s jurisdiction).

3

sheets, however, which established that for this time period, she utilized periods of annual leave,
sick leave and advanced annual and sick leave. Appellant submitted materials from the
employing establishment noting that she still owed $6,565.08 to repurchase leave that had been
advanced to her. Appellant completed a form indicating that she elected leave buyback for this
period of time. OWCP based its denial of appellant’s request as the employing establishment
had disallowed leave buyback.
There is no evidence in the record that the employing establishment allowed appellant to
buyback her leave. Rather, the evidence reflects that she owes a debt to the Federal Government
for leave advanced to her during her employment. The record contains a note from Mr. Dietrich
who stated that the leave appellant received was not associated with her workers’ compensation
claim and represented leave that was advanced to her by her supervisor and was not her leave to
buyback. OWCP does not have authority to order the employing establishment to permit the
requested leave buyback. Appellant may not receive wage-loss compensation for the period in
which she was advanced leave.7
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish her claim for
employment-related disability for the period July 13 through September 30, 2006.

7

Aberline Smith, supra note 5.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 7, 2010 is affirmed.
Issued: January 25, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

